IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :               No. 2122 Disciplinary Docket No. 3
                Petitioner      :
                                :               No. 153 DB 2014
           v.                   :
                                :               Attorney Registration No. 33250
MARK S. GALPER,                 :
                Respondent      :               (Westmoreland County)


                                        ORDER


PER CURIAM:


       AND NOW, this 14th day of January, 2015, upon consideration of the

Recommendation of the Disciplinary Board dated December 5, 2014, it is hereby

       ORDERED that Mark S. Galper is placed on temporary suspension pursuant to

Pa.R.D.E. 208(f)(5), until further definitive action by this Court. It is further ORDERED

that Respondent shall comply with the provisions of Pa.R.D.E. 217.

       This Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.